DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because various numbers and reference characters are placed in various ones of the drawings so as to improperly cross and mingle with the lines of the drawings (i.e., at least see reference character “40” in Figure 1 and reference character “62” in Figure 2). See 37 C.F.R. 1.84 (p)(3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said lip extending between the uppermost surfaces of said interior shell and said exterior shell when said lid is in a closed position” as recited in each of claims 8 through 10 and 12 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent  and should include that which is new in the art to which the invention pertains. The 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
The abstract of the disclosure is objected to because it does not avoid referring to the purported merits and speculative applications of the inventive device (i.e., in the first sentence of the abstract) and because it contains an unclear description of the inventive device (i.e., “structured to resemble a plurality of legs and panels” and “configured to resemble furniture” with the phrase “to resemble” being subjective and unclear).  Correction is required.  See MPEP § 608.01(b).
The use of the term “Styrofoam” on page 3 of the specification, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 through 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Base claim 1 and independent claim 12 each recites the limitations “structured to resemble a plurality of legs and panels” and “configured to resemble furniture”, claims 5 and 12 each also recites the limitations “patterned to resemble a plurality of parallel planks extending perpendicularly between said opposed lateral ends of said lid”, and claims 6 and 12 each also recites the limitations “whereby said lid resembles a table top” (emphasis added throughout).  However, whether an element or structure is configured or patterned or configured “to resemble” something else is subjective and based on the judgment and eye of the beholder, especially given that the originally filed specification and disclosure as a whole fails to clearly set forth any corresponding criteria for judging whether or not one element or structure resembles or is or is not configured or structured or patterned to resemble another element or structure. Furthermore, each of the terms “furniture” and “table top” is also very broad, and given that no corresponding definition exists for the same in the original specification and disclosure to clearly delineate what is intended to be encompassed by each, any number of items can, for example, be considered to fall within the category of “furniture” and any number of configurations or structures or elements can “resemble a table top”.  Therefore, the metes and bounds of protection sought by these claims and by any claims depending therefrom are indefinite. 

With regard to each of claims 6 and 12 as written, it is not clear what is the intended meaning of the limitations “a peripheral edge of said lid being larger than a perimeter edge of said box” in that it is not at all clear which particular dimensions of the peripheral edge of the lid are larger than which particular dimensions of the perimeter edge of the box, thus rendering indefinite the metes and bounds of protection sought by the claims and by any claims depending therefrom.
With regard to each of claims 8 and 12 as written, it is not clear whether the limitation “said top” in the limitation “a lip extending downwardly from said top” is intended to refer back to the previously recited “open top” (which is otherwise consistently recited as “open top” throughout the claims) or to some other top, thus rendering indefinite the metes and bounds of protection sought by the claims and by all claims depending therefrom. If the latter interpretation is intended, then there is insufficient antecedent basis in the claims for the limitation “said top”. If the former interpretation is intended, then consistent terminology must be used for the same element(s) throughout the claims in order to improve the clarity of the claims.  
Also with regard to each of claims 8 and 12 as written, it is not clear what is the intended meaning of the limitations “said lip having a width complementary to a distance between said uppermost surfaces of said interior shell and said exterior shell” (emphasis added), thus rendering indefinite the metes and bounds of protection sought by the claims and any claims depending therefrom. In particular, it is not clear which characteristic or set of characteristics must be met for a width to be “complementary to” a particular distance.
With regard to each of claims 9 and 12 as written, it is not clear what is the intended meaning of the limitations “said plate having a shape complementary to an interior edge of said uppermost surface of said interior shell” (emphasis added), thus rendering indefinite the metes and bounds of protection sought by the claims and any claims depending therefrom. It is not at all clear which characteristic or set of characteristics must be met for the shape of the plate to be “complementary to” an interior edge of the uppermost surface of the interior shell because, in addition to the lack of clarity surrounding the term “complementary” as used in the aforementioned limitations, it is very unclear how the shape of a plate (i.e., the two-dimensional planar shape of a plate) can be complementary to an edge (i.e., the one-dimensional linear interior edge). Lastly, the limitation “said uppermost surface of said interior shell” in the aforementioned limitations technically does not have clear antecedent basis support in the claims because the limitations being relied upon for antecedent basis support (i.e., “respective uppermost surfaces of said interior shell and said exterior shell” in claim 8 and earlier in claim 12, respectively) do not specifically provide clear antecedent basis for the limitation “said uppermost surface of said interior shell” in the singular. 
Any claim not specifically mentioned is rejected at least as depending on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best can be understood in view of the indefiniteness of the claims, claims 1 through 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linder (U.S. 2006/0213206 A1).
Linder (especially Figures 1 through 4) discloses a furniture cooler combination device essentially as claimed, including, with regard to claim 1 of the instant application, a wine cooler cabinet assembly 2 comprising: a lid 6 having opposed lateral ends, said lid 6 having an upper surface extending between said opposed lateral ends; and a box or base 4 positioned beneath said lid 6, said box or base 4 being made of wood (i.e., see paragraph [0038]) and thus inherently being insulated, said box or base 4 having a bottom wall and a peripheral wall coupled to and extending up from said bottom wall, a distal edge of said peripheral wall relative to said bottom wall defining an open top of said box or base 4, an exterior surface of said peripheral wall being structured to 
With regard to claim 2 of the instant application, Linder (especially Figures 1 through 4) discloses the wine cooler cabinet assembly 2 as further comprising said outer face of each said panel being continuous and planar.
With regard to claim 3 of the instant application, Linder discloses the wine cooler cabinet assembly 2 as further comprising said lid 6 being hingedly coupled to and pivotable relative to said box or base 4 (see paragraph [0037]) wherein said lid 6 is positionable to selectively cover said open top of said box or base 4 as also shown in Figures 1 through 4.
With regard to claim 4 of the instant application, Linder discloses the wine cooler cabinet assembly 2 as further comprising said lid 6 being constructed of an insulating material (i.e., wood; see paragraph [0038]).
The reference thus reads on the claims.
Alternately for claims 1 through 3 and as best can be understood in view of the indefiniteness of the claims, claims 1 through 3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US D807,706 S).
Lee discloses an ornamental design for a furniture cooler combination essentially as claimed, including, with regard to claim 1 of the instant application, a cooler 
With regard to claim 2 of the instant application, Lee discloses the furniture cooler combination as further comprising said outer face of each said panel being continuous and planar. See Figures 1 through 4 and 7.
With regard to claim 3 of the instant application, Lee discloses the furniture cooler combination as further comprising said lid being coupled to and pivotable relative to said box wherein said lid is positionable to selectively cover said open top of said box as shown in the various figures. The hinges shown in Figures 3 and 6 inherently permit pivotable movement of the lid relative to the box.
With regard to claim 5 of the instant application, Lee discloses the furniture cooler combination as further comprising said upper surface of said lid being patterned 
With regard to claim 6 of the instant application, Lee discloses the furniture cooler combination as also comprising a peripheral edge of said lid being larger than a perimeter edge of said box wherein said lid has a peripheral portion extending outwardly from said perimeter edge of said box when said lid is in a closed position whereby said lid resembles a table top. See Figures 1 through 4 and 7. 
The reference thus reads on the claims.
Alternately for claims 1 through 5 and as best can be understood in view of the indefiniteness of the claims, claims 1 through 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schilling et al. (U.S. Patent No. 1,970,947).		Schilling et al. discloses a furniture cooler combination device or refrigerator cabinet essentially as claimed, including, with regard to claim 1 of the instant application, a refrigerator cabinet comprising: a lid or cover 13 having opposed lateral ends, said lid or cover 13 having an upper surface extending between said opposed lateral ends; and a box positioned beneath said lid or cover 13, said box being insulated via insulation slabs 16 and 18, said box having a bottom wall and a peripheral wall coupled to and extending up from said bottom wall, a distal edge of said peripheral wall relative to said bottom wall defining an open top of said box, an exterior surface of said peripheral wall being structured to resemble a plurality of legs 11 and panels, each of said panels being coupled to and extending between an associated pair of said legs 11, each of said legs 11 being positioned at a respective corner of said box such that each said leg 11 has a pair of outside faces, each said panel having an outer face inset 
With regard to claim 2 of the instant application, Schilling et al. discloses the furniture cooler combination device or refrigerator cabinet as further comprising said outer face of each said panel being continuous and planar as shown in Figures 1, 2, and 4.
With regard to claim 3 of the instant application, Schilling et al. discloses the furniture cooler combination device or refrigerator cabinet as further comprising said lid or cover 13 being coupled to via hinges (i.e., see page 1, lines 81-83 and Figure 1) and pivotable relative to said box wherein said lid or cover 13 is positionable to selectively cover said open top of said box.
With regard to claim 4 of the instant application, Schilling et al. discloses the furniture cooler combination device or refrigerator cabinet as further comprising said lid being constructed of an insulating material at least as broadly interpreted as required in that every material is an insulating material to some degree.
With regard to claim 5 of the instant application, Schilling et al. discloses the furniture cooler combination device or refrigerator cabinet as further comprising said upper surface of said lid or cover 13 being patterned to resemble a plurality of parallel planks (i.e., a pair of parallel cover portions 13 as shown in Figure 1) extending perpendicularly between said opposed lateral ends of said lid or cover 13. Alternately, the examiner notes that claim 5 recites limitations relating to ornamentation only which 
With regard to claim 7 of the instant application, Schilling et al. discloses the furniture cooler combination device or refrigerator cabinet as further comprising said box having an interior shell 17 spaced inwardly from an exterior shell 19, said box including an insulating material (i.e., slabs of insulating material 16 and 18) being positioned between said interior shell 17 and said exterior shell 19. Especially also see Figures 2 and 4.
The reference thus reads on the claims.
Alternately for claims 1 through 7 and as best can be understood in view of the indefiniteness of the claims, claims 1 through 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piker (U.S. Patent No. 3,338,068).
Piker discloses a cooler combination device or cooler chest essentially as claimed, including, with regard to claim 1 of the instant application, a cooler chest 10 comprising: a lid or cover 18 having opposed lateral ends, said lid or cover 18 having an upper surface extending between said opposed lateral ends; and a box positioned beneath said lid or cover 18, said box being insulated via insulation 23, said box having a bottom wall and a peripheral wall coupled to and extending up from said bottom wall, a distal edge of said peripheral wall relative to said bottom wall defining an open top of said box, an exterior surface of said peripheral wall being structured to resemble a plurality of legs and panels (i.e., see Figures 2 through 4), each of said panels being coupled to and extending between an associated pair of said legs, each of said legs being positioned at a respective corner of said box such that each said leg has a pair of 
With regard to claim 2 of the instant application, Piker discloses the cooler combination device or cooler chest 10 as further comprising said outer face of each said panel being continuous and planar as shown in Figures 2 through 4.
With regard to claim 3 of the instant application, Piker discloses the cooler combination device or cooler chest 10 as further comprising said lid or cover 18 being coupled to via hinges 16 and 17 (see Figures 1, 3, and 4) and pivotable relative to said box wherein said lid or cover 18 is positionable to selectively cover said open top of said box.
With regard to claim 4 of the instant application, Piker discloses the cooler combination device or cooler chest 10 as further comprising said lid or cover 18 being constructed of an insulating material either in that, as broadly interpreted as required, all materials are at least somewhat insulating, or alternately in that it is formed of an inner liner and an outer shell with insulation 23 therebetween (i.e., see lines 22 through 61 of column 2).
With regard to claim 5 of the instant application, the examiner notes that claim 5 recites limitations relating to ornamentation only which have no mechanical function and which therefore cannot be relied upon to patentably distinguish the claimed invention from the prior art.
With regard to claim 6 of the instant application, Piker discloses the cooler combination device or cooler chest 10 as comprising a peripheral edge of said lid or 
With regard to claim 7 of the instant application, Piker discloses the cooler combination device or cooler chest 10 as further comprising said box having an interior shell or liner 22 spaced inwardly from an exterior shell 21, said box including an insulating material or insulation 23 being positioned between said interior shell or liner 22 and said exterior shell 21. Especially also see Figure 5.
With regard to claim 8 of the instant application, Piker discloses the cooler combination device or cooler chest 10 as comprising: an uppermost surface of said insulating material being planar at surface 29 and inset from respective uppermost surfaces of said interior shell or liner 22 and said exterior shell 21 as shown in Figure 5; and a lip extending downwardly from said top or cover 18, said lip extending from lid or cover 18 above surface 29 in Figure 5 having a width complementary to a distance between said uppermost surfaces of said interior shell or liner 22 and said exterior shell 21, said lip extending between said uppermost surfaces of said interior shell or liner 22 and said exterior shell 21 when said lid or cover 18 is in a closed position.
With regard to claim 9 of the instant application, Piker discloses the cooler combination device or cooler chest 10 as further comprising said lid or cover 18 including a plate 26 having an outer edge positioned spaced inwardly from said lip, said plate 26 having a shape complementary to an interior edge of said uppermost surface of 
With regard to claim 10 of the instant application, Piker discloses the cooler combination device or cooler chest 10 as comprising a plurality of beams (i.e., four portions of bead 32, each of said beams or portions of bead 32 being coupled to and extending from an underside of said plate 26, said plurality of beams or beads 32 including a pair of lateral beams 32 and a front beam 32, said lateral beams or beads 32 being positioned perpendicular relative to said front beam or bead 32, each of said plurality of beams or beads 32 being positioned to extend through said open top and into an interior space of said box adjacent to a respective side of an interior surface of said interior shell 22 when said lid or cover 18 is in the closed position. See Figures 5 and 6.
With regard to claim 11 of the instant application, Piker discloses the cooler combination device or cooler chest 10 as further comprising a tether or side strap 66 or 67 having a first end coupled to an interior of said box and a second end coupled to an underside of said plate as shown in Figure 1, said tether or side strap 66 or 67 having a length wherein said tether or side strap 66 or 67 inhibits how far said lid or cover 18 is pivotable relative to said box. Also see lines 73-75 of column 4, lines 1 through 7 of column 5, lines 17 through 29 of column 5, and Figure 4. 
Because claim 12 of the instant application recites all of the limitations of claims 1 through 11 in combination, and because all of these limitations have already been mapped to the corresponding elements in Piker as noted in greater detail above, Piker discloses the cooler combination device or cooler chest 10 essentially as claimed by claim 12.  
The reference thus reads on the claims.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763